DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, 17, 19, 22, and 25-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant argues in the submitted response on pages 14-19, that the combined references do not teach or discloses “any two adjacent frames comprise a first frame and a second frame, during time of the first frame, the first clock signal and the first input signal are pulse signals, and the second clock signal and the second input signal are DC signals; and during time of the second frame, the first clock signal and the first input signal are DC signals, and the second clock signal and the second input signal are pulse signals” as disclosed in claims 1, 25, and 28.
The Examiner agrees with the submitted arguments. Specifically that it was not clear how to modify the Deane driving method to be applied to the shift register circuit of Mi. In light of the submitted arguments the Examiner has indicated the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/27/2022